DETAILED ACTION
		This Office action is in response to the Request for Continued Examination (RCE) filed on July 23, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2021 was filed after the mailing date of the Notice of Allowance sent on July 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a short circuit detection circuit configured to monitor for short circuit events at the high-side power transistor and at the low-side power transistor based on a delayed high-side control signal, a delayed low-side control signal, and the output voltage, and, generate a fault signal in response to detecting a short circuit event at either of the high-side power transistor or the low-side power transistor, a blanking time circuit configured to apply a turn-on delay time to the high- side control signal and the low-side control signal to generate the delayed high-side control signal and the delayed low-side control signal, respectively, wherein the blanking time provides the delayed high-side control signal and the delayed low-side control signal to the short circuit detection circuit” in combination with all other claim limitations. Claims 2-15 and 21-22 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 16, the prior art of record fails to disclose or suggest “generating a delayed high-side control signal by applying a turn-on delay time to the high-side control signal; generating a delayed low-side control signal by applying a turn-on delay time to the low-side control signal; monitoring for short circuit events at the high-side power transistor and at the low-side power transistor based on the delayed high-side control signal, the delayed low-side control signal, and the output voltage; and generating a fault signal in response to detecting a short circuit event at either of the high-side power transistor or the low-side power transistor” in combination with all other claim limitations. Claims 17-20 and 23 depend directly or indirectly from claim 16, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838